UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7954



MAURICE JAMES LIVELY; ROBERT LEON BUCKNER;
VICKI LORRAINE WHITE,

                                                          Appellants,

          and

STEVEN M. JOHNSON; RANDOLPH E. HIVELY; ROBERT
E. MCDONALD; LAUNDIS JOHNSON; WINSTON LLOYD;
RONALD SAUNDERS; ROBERT BOONE; JAMES M.
MINNIEFIELD-EL; JOHN FRANCIS BRISCOE; ANDRE D.
GREEN,
                                                          Plaintiffs,

          versus


BISHOP L. ROBINSON, Secretary of Public Safety
and Correctional Services; RICHARD LANHAM;
WILLIAM L. SMITH; EARL BESHEARS; LLOYD WATERS;
THOMAS CORCORAN; GEORGE KALORUMAKIS; JOSEPH
SACCHET; RONALD MOATS; SEWALL SMITH; KATHLEEN
S. GREEN; J. PETERSON; LIEUTENANT PICKETT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Edward S. Northrop, Senior District Judge.
(CA-94-2871-N)


Submitted:   March 21, 1996                 Decided:   April 12, 1996
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Maurice James Lively, Robert Leon Buckner, Vicki Lorraine White,
Appellants Pro Se. John Joseph Curran, Jr., Attorney General,
Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal from the district court's order denying
their motion for joinder filed under Fed. R. Civ. P. 20, which we

construed as a motion to intervene under Fed. R. Civ. P. 24. We

have reviewed the record and the district court's opinion and find

no abuse of discretion. Accordingly, we affirm on the reasoning of

the district court. Lively v. Robinson, No. CA-94-2871-N (D. Md.
Nov. 15, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED


                                2
3